           Case 1:19-vv-00525-UNJ Document 38 Filed 02/23/21 Page 1 of 2




    In the United States Court of Federal Claims
                                   OFFICE OF SPECIAL MASTERS
                                           No. 19-0525V
                                          UNPUBLISHED


    BETTY DARLENE CRAFT,                                        Chief Special Master Corcoran

                         Petitioner,                            Filed: January 5, 2021
    v.
                                                                Special Processing Unit (SPU);
    SECRETARY OF HEALTH AND                                     Damages Decision Based on Proffer;
    HUMAN SERVICES,                                             Influenza (Flu) Vaccine; Guillain-
                                                                Barre Syndrome (GBS)
                         Respondent.


William E. Cochran, Jr., Black McLaren Jones Ryland & Griffee, P.C., Memphis, TN , for
petitioner.

Ryan Daniel Pyles, U.S. Department of Justice, Washington, DC, for respondent.


                                 DECISION AWARDING DAMAGES 1

       On April 10, 2019, Betty Darlene Craft filed a petition for compensation under the
National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq. 2 (the
“Vaccine Act”). Petitioner alleges that she received an influenza (“flu”) vaccination on
October 15, 2017 and thereafter suffered from Guillain-Barré Syndrome. Petition at 1.
Petitioner further alleges that the onset of GBS occurred between three and forty-two
days after vaccination, there is no other apparent alternative cause for her GBS, and that
she suffered GBS-related symptoms for at least six months. Petition at 2, 5. The case
was assigned to the Special Processing Unit of the Office of Special Masters.

     On January 4, 2021, Respondent filed his Rule 4(c) Report and Proffer of
Compensation. ECF 31. Therefore, on January 5, 2021, a ruling on entitlement was

1
   Because this unpublished decision contains a reasoned explanation for the action in this case, I am
required to post it on the United States Court of Federal Claims' website in accordance with the E-
Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of Electronic
Government Services). This means the decision will be available to anyone with access to the
internet. In accordance with Vaccine Rule 18(b), Petitioner has 14 days to identify and move to redact
medical or other information, the disclosure of which would constitute an unwarranted invasion of privacy.
If, upon review, I agree that the identified material fits within this definition, I will redact such material from
public access.
2
  National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for ease
of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. § 300aa
(2012).
          Case 1:19-vv-00525-UNJ Document 38 Filed 02/23/21 Page 2 of 2



issued, finding Petitioner entitled to compensation for GBS. In the Proffer, Respondent
indicated that Petitioner should be awarded $263,538.00. Proffer at 1. Of this total
amount, $200,000.00 represents an award for actual and projected pain and suffering at
net present value, and $63,538.00 represents an award for past unreimbursed and
projected future unreimbursable expenses at net present value. Id. at 4. In the Proffer,
Respondent represented that Petitioner agrees with the proffered award. Id. Based on
the record as a whole, I find that Petitioner is entitled to an award as stated in the Proffer.

       Accordingly, I award Petitioner a lump sum payment of $263,538.00 in the form
of a check payable to Petitioner. This amount represents compensation for all damages
that would be available under § 15(a).

       The clerk of the court is directed to enter judgment in accordance with this
decision. 3

IT IS SO ORDERED.


                                         s/Brian H. Corcoran
                                         Brian H. Corcoran
                                         Chief Special Master




3
  Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice
renouncing the right to seek review.


                                                    2
